NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TOMAS MEJIA, AKA Tomas Mejia                    No.    15-71538
Cardoza,
                                                Agency No. A094-303-784
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK P. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**

Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Tomas Mejia, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Mejia failed to

file his asylum application within a reasonable period after losing Temporary

Protected Status. See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. §§ 1208.4(a)(4), (5); Al

Ramahi v. Holder, 725 F.3d 1133, 1138 (9th Cir. 2013) (reviewing “reasonable

period” determination for substantial evidence). Thus, Mejia’s asylum claim fails.

      Substantial evidence supports the agency’s conclusion that Mejia failed to

establish he experienced past harm that rises to the level of persecution, see

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is an extreme

concept that does not include every sort of treatment our society regards as

offensive), or a clear probability of future persecution in El Salvador, see Lanza v.

Ashcroft, 389 F.3d 917, 934-35 (9th Cir. 2004) (petitioner’s evidence did not show

clear probability of future persecution). Thus, Mejia’s withholding of removal

claim fails.

      The agency’s denial of CAT protection is also supported by substantial

evidence because Mejia failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                      15-71538
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-71538